Citation Nr: 1618278	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-25 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1968 to September 1972, including service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO, inter alia, denied service connection for right ear hearing loss.  In May 2013, the Veteran filed a notice of disagreement (NOD) with respect to the claim for right ear hearing loss.  A statement of the case (SOC) was issued in June 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2013.  In April 2014 supplemental SOC (SSOC). the RO continued to deny the claim.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.

The Veteran seeks service connection for right ear hearing loss and contends that his current right ear hearing loss disability is the result of the same military noise exposure that caused his service-connected left ear hearing loss and tinnitus.

The Veteran's service treatment records reflect that he underwent audiometric testing at entrance and separation examination.  The recorded results of such testing were as follows:





HERTZ
Date
Ear
500
1000
2000
3000
4000
March 1968
(Enlistment)
RIGHT
0
0
0
N/A
0

LEFT
0
0
0
N/A
0
September 1972
(Separation)
RIGHT
10
10
0
5
5

LEFT
35
55
60
60
60
  
The September 1972 separation examination report includes a summary of defects and diagnoses, to include a notion of high frequency hearing loss in the left ear.

The Veteran's DD-214 lists his military occupational specialty (MOS) as rifleman and confirms his service in the Republic of Vietnam from May 1968 to April 1971.  Awards included the Rifle Marksman Badge, Pistol Expert Badge, Vietnam Service Medal with 6 Stars, Vietnam Campaign Medal with Device, and Vietnam Cross of Gallantry with Palm.  The Republic of Vietnam awarded the Vietnam Gallantry Cross with Palm to units for valorous combat achievements.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010).  The circumstances under which the award of the Vietnam Gallantry Cross with Palm was made, however, are not reflected in the record. In any event, even in the absence of evidence specifically demonstrating that the Veteran himself engaged in combat with the enemy, the Board nevertheless finds that the Veteran's assertions of significant in-service noise exposure is consistent with the circumstances of his Vietnam service and military duties as a rifleman.  See 38 U.S.C.A. § 1154(a) (West 2014).

The Veteran's initial claim for service connection was received within days of his separation from service in September 1972 and was limited to left ear hearing loss.  In an October 1972 rating decision, the AOJ granted service connection for left ear hearing loss based on the Veteran's service treatment records, which showed normal left ear hearing acuity upon entrance to military service and left ear hearing loss (as defined for VA purposes pursuant to 38 C.F.R. § 3.385) at separation.

Subsequently, the Veteran applied for VA education benefits and in December 1980 correspondence detailed his occupational "background in [structural] fabrication, welding, layout, prints, etc."

In May 2012 correspondence in support of his claim for service connection for right ear hearing loss and tinnitus, he described his military noise exposure to various rifles, grenades, machine guns, and helicopter engines.  He stated that his ears began to ring during his military service and still ring at present.  He expressed his belief that his current [right ear] hearing loss is a direct result of his military noise exposure. 

The Veteran was afforded a VA audiological examination in July 2012.  Testing revealed hearing loss to an extent recognized as a disability in each ear,  as defined by 38 C.F.R. § 3.385.  Following a review of the claims file, the VA audiologist opined that the Veteran's right ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  In support of that conclusion, the audiologist explained that a review of the audiometric findings from military entrance and separation examinations revealed "no evidence that shows a [positive standard threshold shift in the right ear] occurred during [the] Veteran's military service."

In August 2012, a different VA audiologist reviewed the Veteran's claims file and provided an addendum opinion in which it was concluded that the current right ear hearing loss was not likely related to military noise exposure because a comparison of the enlistment and discharge audiograms "showed normal hearing in the right ear without a shift in thresholds."  The report also contained opinions regarding other aspects of hearing loss.

Unfortunately, neither VA audiologist discussed the significance, if any, of the 10 decibel threshold shift at 500 and 1000 Hertz between entrance examination in March 1968 and separation examination in September 1972.  Additionally, it appears from the July 2012 VA examination report that the audiologist did not elicit from the Veteran a complete history of military, occupational, and recreational noise exposure.  As such, the opinion evidence of record does not adequately resolve the medical nexus question.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination or to obtain a medical opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide or obtain one that is adequate for purposes of the determination being made).

Accordingly, the Board finds further VA audiology examination to obtain an appropriate medical etiology opinion-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve this claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to obtaining further medical opinion evidence in this matter, and to ensure that all due process requirements are met and the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the right ear hearing loss service connection claim, explaining to the Veteran that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any evidence pertinent to the right ear hearing loss claim that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding private (non-VA) medical records, including any reports of audiometric testing performed in conjunction with any employment.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology examination, by an audiologist or appropriate physician,  to obtain medical opinion regarding the etiology of his right ear hearing loss.

The contents of entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  In this regard, the examiner should elicit a detailed account of the Veteran's military, occupational, and recreational noise exposure.

All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the audiologist prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Based on the testing results and the Veteran's reported noise exposure history, the audiologist should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the right ear hearing loss (a) had its onset in service, (b) was manifested within one year of the Veteran's separation from service, or (c) was otherwise related to service, to include conceded noise exposure.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence and lay assertions.  In doing so, the examiner must discuss the significance, if any, of a 10 decibel threshold shift at 500 and 1000 Hertz between entrance examination in March 1968 and separation examination in September 1972, and the Veteran's military noise exposure while performing his duties as a rifleman-regardless of the whether the Veteran's hearing was within normal limits..  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for right ear hearing loss in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

